Citation Nr: 0118658	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000), to include 
consideration based on hypothetical entitlement to a total 
service-connected disability rating for 10 years prior to the 
death of the veteran.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
September 1945.  The appellant is his surviving spouse.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in January 2001, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, for additional development, 
including consideration under the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096.  In April 2001, following the requested development, 
the RO continued its denial of the claimed benefit.  The RO 
complied with the requirements of that act.  The matter is 
now before the Board for final appellate consideration.  

The appellant's initial claim of entitlement to service 
connection for the cause of the veteran's death was denied in 
an unappealed rating decision dated in September 1984.  In a 
decision dated in February 1997, the Board denied the 
appellant's application to reopen this claim.  That decision 
was not appealed to the United States Court of Appeals for 
Veterans Claims and became final.  See 38 U.S.C.A. § 7266(a) 
(West Supp. 2000).  

The representative contends that the tissue slides in this 
case should be submitted for analysis to the Armed Forces 
Institute of Pathology to determine the primary site of the 
fatal metastatic carcinoma and thus aid in determining the 
relationship, if any, between the fatal cancer and the 
veteran's service-connected gastrointestinal disability.  
This seems to constitute an application to reopen the 
previously and finally denied claim.  As such, it is referred 
to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died at a VA medical center in July 1984 at 
the age of 64.  The cause of death, as listed on the 
Certificate of Death, was cardiopulmonary arrest due to 
undifferentiated adenocarcinoma; arteriosclerotic 
cardiovascular disease was listed as a significant condition 
contributing to death.  

3.  At the time of the veteran's death, service connection was 
in effect for a subtotal gastrectomy with psychophysiological 
gastrointestinal reaction, rated as 60 percent disabling from 
December 1, 1976, with a 50 percent rating previously in 
effect since May 31, 1961.  

4.  A rating decision dated March 6, 1978, granted a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), effective from April 6, 
1977, the day following the veteran's last reported date of 
employment.  

5.  The veteran's initial claim for a TDIU was received in 
January 1977.  

6.  The veteran was not continuously rated totally disabled as 
a result of service-connected disability for five or more 
years immediately following his separation from service.  

7.  It is not shown that the veteran was hypothetically 
entitled to receive a total disability rating for 
compensation purposes for at least 5 years following 
separation or for at least 10 years preceding his death.  

8.  The appellant's reopened claim of entitlement to DIC 
benefits was received in August 1994.  

9.  The rating decision of March 31, 1961, which reduced the 
rating for the veteran's service-connected disability from 60 
to 50 percent disabling, and subsequent rating decisions 
denying a TDIU, and the March 6, 1978 decision establishing 
April 6, 1977 as the effective date for the grant of a TDIU, 
did not contain errors that manifestly changed the outcome.  


CONCLUSIONS OF LAW

1.  An effective date earlier than April 6, 1977, for a grant 
of a TDIU, based on clear and unmistakable error in a rating 
decision of March 6, 1978, is not warranted.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 3.105(a) (2000).  

2.  Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are not warranted.  38 
U.S.C.A. § 1318 (West 1991 & Supp. 2000); 38 C.F.R. § 3.22 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record shows that the veteran died at a VA medical center 
in July 1984 at the age of 64.  The cause of death, as listed 
on the Certificate of Death, was cardiopulmonary arrest due 
to undifferentiated adenocarcinoma; arteriosclerotic 
cardiovascular disease was listed as a significant condition 
contributing to death.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for a subtotal gastrectomy with psychophysiological 
gastrointestinal reaction, rated as 60 percent disabling from 
December 1, 1976.  A 50 percent rating had been in effect 
since May 31, 1961.  

The veteran's original claim for VA compensation benefits was 
received in May 1954.  A rating decision dated in August 1954 
granted service connection for psychophysiological 
gastrointestinal reaction with partial gastrectomy and 
assigned a 50 percent rating for the disorder under 
Diagnostic Code 9105, effective from May 11, 1954.  The 
veteran was informed of this determination in a letter dated 
in August 1954.  He filed a reopened claim for increase in 
March 1956.  Following a VA examination, a rating decision 
dated in May 1956 increased the evaluation to 60 percent 
disabling under diagnostic codes 7308 and 9105, effective 
from March 9, 1956.  The veteran and his representative were 
notified of this decision later in May, but an appeal was not 
filed.  That rating was continued by an unappealed rating 
decision dated in June 1958.  

However, following a VA examination in March 1961, the RO, in 
a rating decision dated March 31, 1961, reduced the 
evaluation for the service-connected disorder to 50 percent 
disabling, rating it under Diagnostic Code 9105, although 
organic elements were also present.  A future examination was 
not scheduled because improvement beyond that level was not 
anticipated.  The veteran and his representative were 
informed of this determination in a letter dated March 31, 
1961, but an appeal was not received.  

The record shows that a rating decision dated January 13, 
1977, denied entitlement to a TDIU, and the veteran was 
informed of this determination and of his appellate rights in 
a letter dated January 17, 1977.  His representative 
requested reconsideration of this determination in a 
memorandum received later that month.  A confirmed rating 
decision dated July 27, 1977, again denied entitlement to a 
TDIU.  The veteran was properly notified of this 
determination on July 29, 1977.  A confirmed rating decision 
dated November 2, 1977, also denied a TDIU.  The veteran was 
properly notified of this decision in a letter dated November 
7, 1977.  

The veteran's reopened claim for a TDIU was received on 
November 18, 1977, when he reported that he had been self-
employed and had run a one-man trucking operation until six 
months previously.  In a statement received in February 1978, 
the veteran reported that he last operated his truck on April 
5, 1977.  

A rating decision dated March 6, 1978, granted a TDIU, 
effective from April 6, 1977.  The veteran and his 
representative were notified of this determination in a 
letter dated March 14, 1978, which provided the veteran with 
a statement of his appellate rights.  He did not appeal the 
effective date assigned for his TDIU.  A rating decision 
dated in September 1983 continued entitlement to a TDIU and 
conceded permanency of the total disability rating.  The 
veteran was so advised in correspondence dated in October 
1983.  

The appellant's original claim of entitlement to death 
benefits was received in September 1984, and service 
connection for the cause of the veteran's death was denied in 
a rating decision dated the following month.  Although the 
appellant was advised of this determination later the same 
month, and of her appellate rights, she did not initiate an 
appeal of this determination.  The RO granted death pension 
benefits in December 1984.  

In August 1994, the appellant, acting through her 
representative, filed an application to reopen her claim for 
DIC.  The RO denied her application in a rating decision 
dated in October 1994, and the appellant perfected an appeal 
to the Board from this determination.  However, in a decision 
dated in February 1997, the Board upheld the RO's denial.  
The Board referred to the RO the issue of entitlement to 
restoration of a 60 percent rating for service-connected 
gastrointestinal disability, for accrued benefits purposes, 
based on a clear and unmistakable error in a 1961 rating 
decision.  

In a decision dated in July 1997, the RO denied the accrued 
benefits claim.  The appellant perfected an appeal from this 
decision, but the Board denied her claim in a decision dated 
in July 1998.  

Following a de novo review of the claims file, the RO in 
January 1999 denied entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The appellant perfected 
the current appeal from that decision.  

Analysis

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt or for any reason (including 
receipt of military retired or retirement pay or correction 
of a rating after the veteran's death based on clear and 
unmistakable error) was not in receipt of, but would have 
been entitled to receive, compensation at the time of death 
for a service-connected disability that was either:  (1) 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (2) if so rated for a lesser 
period, was so rated continuously for a period not less than 
five years from the date of discharge or release from active 
service.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  

If a claim of entitlement to service connection is received 
within a year following separation from service, the 
effective date of service connection will be established as 
the day following separation.  38 U.S.C.A. § 5110(b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (2000).  Otherwise, 
however, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  

As the veteran's original claim for service connection for 
his sole service-connected disability was not received until 
nearly nine years following his separation from service, 
entitlement under theory number (2) set forth above (that is, 
under § 1318(b)(2)) is not warranted because he could not 
have received a service-connected evaluation prior to the 
date of receipt of his original claim for service connection.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999) 
(the unequivocal command in 38 U.S.C.A. § 5110(a) that the 
effective date of benefits cannot be earlier than the filing 
of an application therefor cannot be ignored).  

The appellant does not contend otherwise.  Rather, she 
alleges eligibility for DIC under § 1318(b)(1) (theory number 
(1) above), contending that the veteran's service-connected 
disability rendered him unemployable for more than 10 years 
before his death in 1984.  She alleges clear and unmistakable 
error in a rating decision of March 31, 1961, which reduced 
the rating for the veteran's service-connected disability 
from 60 to 50 percent disabling.  It is maintained that if 
his disability had not been reduced, he would have been 
granted a TDIU sometime prior to April 6, 1977.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if (1) the veteran 
was in actual receipt of a 100 percent disability rating for 
the statutory period of time; (2) the veteran would have been 
in receipt of a 100 percent disability rating for such time 
but for clear and unmistakable error in a final rating or 
Board decision; or (3) if under specific and limited 
exceptions, the veteran was "hypothetically" entitled to a 
100 percent disability rating for the required period of 
time.  See Marso v. West, 13 Vet. App. 260, 267 (1999).  

The claimant's right to a hypothetical review of whether the 
veteran was "entitled to receive" compensation at a higher 
rate during the 10-year period is affected by the VA 
regulations in effect when the claim was filed.  Before March 
4, 1992, a VA regulation, 38 C.F.R. § 19.196, provided that 
issues raised in a survivor's claim for benefits would be 
decided without regard to any prior disposition of such 
issues during the veteran's lifetime.  This regulation was 
replaced effective March 4, 1992, by the promulgation of 38 
C.F.R. § 20.1106.  Carpenter v. West, 11 Vet. App. 140, 146 
(1998).  The new regulation is substantially identical except 
that it contains the prefatory phrase:  "Except with respect 
to benefits under the provisions of 38 U.S.C. § 1318."  
According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time can only be made for 
claims where 38 C.F.R. § 19.196 applies, that is, for those 
"entitled to receive" claims that were received prior to 
the March 4, 1992, effective date of section 20.1106, or 
where a veteran had never filed a claim for VA benefits and 
therefore no final VA decision regarding the veteran's level 
of disability was made.  See Marso v. West, 13Vet. App. at 
266-67.  In interpreting the provisions of 38 C.F.R. § 
3.22(a) and 38 C.F.R. § 20.1106, the Court has held that 
where a prior final VA determination denied a veteran a total 
disability rating so that the veteran was not rated totally 
disabled for 10 continuous years prior to his or her death, a 
survivor under section 1318(b) must demonstrate clear and 
unmistakable error in the prior VA determination in order to 
establish eligibility under section 1318(b)(1).  Id.  

The restriction contained in 38 C.F.R. § 20.1106 applies in 
this case because the appellant's reopened claim for DIC 
benefits was received after the effective date of the 
regulation.  See Timberlake v. Gober, 14 Vet. App. 122, 136 
(2000).  Since the veteran had been granted a TDIU that was 
effective for less than 10 years prior to his death, the 
appellant must demonstrate clear and unmistakable error in 
prior final rating decisions denying the veteran's claim of 
entitlement to a TDIU in order to establish eligibility under 
38 U.S.C.A. § 1318(b)(1).  Id.  If the appellant can 
establish clear and unmistakable error in prior final rating 
decisions affecting the veteran's claim for a TDIU, she would 
still have to demonstrate that a 100 percent rating should 
have been in effect from at least July 28, 1974 - 10 years 
prior to death.  Id.  

The record shows, as indicated above, that the RO in March 
1961 reduced the veteran's rating from 60 to 50 percent 
disabling under Diagnostic Code 7308, a determination from 
which the veteran did not appeal following proper notice of 
the decision.  The March 1961 rating decision therefore 
became final.  38 U.S.C. § 4005; 38 C.F.R. §§ 3.104(a) and 
3.105(a); effective May 29, 1959, to December 31, 1962.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions regarding the degree of disability, will be 
accepted as correct in the absence of clear and unmistakable 
error, but where the evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  A determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior unappealed rating 
decision.  Russell v. Principi, 3 Vet.App. 310, 314 (1992) 
(en banc).  

The record shows, however, that when the veteran was examined 
by VA in March 1961, a normal subtotal gastrectomy was 
visualized on X-rays.  The veteran reported that he vomited 
in the morning on getting up and could not eat breakfast 
until about 11 a.m.  He said that he did not vomit, however, 
if he took alka seltzer, which he did two times a day.  He 
reported that he felt pretty good at the moment and had very 
little gas.  His appetite was good, he had regular bowel 
movements, and his stools were of normal color.  He had not 
experienced weight loss.  He had no pain in the abdomen, 
either before or after meals.  He said that he could not eat 
certain kinds of food, such as pork, chocolate, or greasy 
foods.  He reported that he ate twice a day.  He said that he 
occasionally vomited in his sleep but reported that there was 
no blood in the vomitus.  On examination, his current weight 
was 134 pounds, which was the same as his weight on entry 
into service.  His maximum weight in the previous year was 
130 pounds.  He was described as of medium build and well 
nourished.  His height was 661/2 inches.  His abdomen was soft 
and flat, and no masses or organs were felt.  There was no 
tenderness.  He had one moderately large external hemorrhoid 
on rectal examination.  The diagnoses were external 
hemorrhoid and subtotal gastrectomy.  

The RO in March 1961 noted that the service-connected 
disability included an anxiety as well as a psychosomatic 
component but that the postgastrectomy syndrome no longer 
warranted a 60 percent rating.  Under Diagnostic Code 7308 of 
the rating schedule, then as now, a 60 percent evaluation 
required a severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  A 40 percent evaluation was 
warranted for moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals, diarrhea and weight 
loss.  A 20 percent evaluation required a showing of mild 
postgastrectomy syndrome with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or with continuous mild manifestations.  

The record shows that the rating board could certainly have 
concluded that the veteran no longer manifested organic 
symptoms of his service-connected disability such as to 
warrant a 60 percent evaluation because of the absence of any 
evidence of sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms or weight loss.  The findings 
on the March 1961 examination suggested that he still had 
nausea, with vomiting after some meals-a symptom perhaps 
analogous to circulatory disturbance after meals-but no more.  
Thus, his rating for organic residuals of his service-
connected disability would more nearly have approximated the 
criteria for, at most, a 40 percent evaluation as set forth 
above.  

The rating board therefore determined that the psychiatric 
component of his service-connected disability predominated 
and assigned a 50 percent evaluation under Diagnostic Code 
9105 for anxiety state.  Under the rating schedule in effect 
at that time, an anxiety state was rated as neurasthenia 
under Diagnostic Code 9101.  A 50 percent evaluation was 
warranted for severe neurasthenia with characteristic 
findings in marked and persistent form with definite 
compatible physical asthenia, i.e., loss of weight, 
circulatory disturbance, vasomotor changes, and tremors that 
were objectively substantiated productive of severe social 
and industrial inadaptability.  An 80 percent rating was for 
application for pronounced neurasthenia with persistent 
insomnia, neuromuscular asthenia, emaciation, and 
gastrointestinal atony; with instability, inability to 
concentrate; and depression; in symptom combinations that are 
persistent and continuous, such as to produce nearly complete 
social and industrial inadaptability.  

On a VA psychiatric examination in March 1961, it was 
reported that the claims folder was reviewed and that the 
veteran's complaints were practically the same as when the 
examiner saw him in 1958.  He was troubled all the time by a 
tendency to have pain and a feeling of nausea when he ate, 
and he frequently threw up.  This could be counteracted to a 
certain extent by eating small meals and by taking alka 
seltzer.  He was unable to do any heavy work but had some men 
working for him on his heavy road equipment.  He limited his 
own activity to maintenance work on the machines.  It was 
reported that the previous summer, one of his people took ill 
and the veteran tried to take his place.  However, he became 
over-fatigued, became acutely ill (pain and vomiting) and had 
to give it up.  He indicated that he felt he had learned to 
take things a little easier as a consequence of which worry 
is less of a problem to his digestive system than it was 
previously, he felt.  He said that he had been troubled 
considerably over the previous six to eight months by 
hemorrhoids.  He was unmarried and lived with his mother.  On 
mental status examination, however, he was well groomed and 
slender, but not sick looking.  He communicated readily and 
to the point, was cooperative but was obviously tense and 
somewhat on his guard.  He wished to get across to the 
examiner that his earning capacity was sharply curtailed, as 
it had been for several years, and at the same time wanted 
the examiner to understand that he was not trying to make out 
a case for his compensation.  There was no evidence of 
psychotic manifestations.  The diagnosis was chronic anxiety 
reaction with somatization (postoperative duodenal ulcer).  
The examiner commented that there was no basis for a change 
in the veteran's regime.  

On VA psychiatric examination in May 1958, it was reported 
that sometime after his previous examination two years 
before, the veteran gave up working altogether, as he felt 
that he could not do justice to the company for which he 
worked.  He stayed at his mother's rest home and did little 
or nothing until a couple of months previously.  In the 
interval, he felt better but by no means well, having 
frequently the sensation of nausea.  Once in a while, he had 
to throw up.  A couple of months previously, he decided he 
wanted to try to get back to work and bought a bulldozer, 
which he had a man run for him.  The veteran did the 
maintenance and made contracts, laying out the work for his 
employee.  He had since felt better.  He still felt nauseated 
from time to time but did not vomit his food, nor did he seem 
to suffer from pain.  He recognized the fact that if he began 
to worry about anything, he became immediately worse.  He had 
been going with a woman for years but had so far not been 
able to take any further step.  On mental status examination, 
he was friendly but obviously on guard and evidently could 
easily be stirred to anger.  There was no indication of 
psychotic phenomena.  The diagnosis was psychophysiological 
gastrointestinal reaction with partial gastrectomy.  The 
examiner remarked that it was obvious that the veteran was a 
sick man and might get worse at any time.  He seemed, 
however, to have reconciled himself to a less active life and 
might be able to work out some adjustment.  Continued local 
treatment was recommended.  

It is apparent from the foregoing that there was a tenable 
basis in the evidence for the rating reduction taken by the 
RO in 1961.  Clear and unmistakable error is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different, but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  In weighing the evidence before 
it in March 1961, the rating board merely arrived at a 
conclusion that involved a degree of rating judgment by 
finding that the veteran's overall disability picture, 
encompassing elements of organic and psychiatric disease, 
warranted a rating reduction based on the fact that the 
veteran's psychiatric symptoms then predominated and on the 
conclusion that those symptoms did not warrant an evaluation 
in excess of 50 percent under the pertinent rating criteria.  
The RO's decision in this regard was an exercise of rating 
judgment that cannot now be said to constitute the kind of 
clear and unmistakable error defined by Fugo.  Mere 
disagreement with how the RO evaluated the facts before it is 
inadequate to raise a claim of clear and unmistakable error 
in a prior unappealed rating decision.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  

The representative claims that the veteran was reduced on a 
single evaluation in violation of the provisions of 38 C.F.R. 
§ 3.344(a), thus demonstrating clear and unmistakable error 
in the prior final rating decision.  The provisions of 
38 C.F.R. § 3.344(a) were initially effective on February 24, 
1961.  See 58 Fed. Reg. 53659, 56660 (1993) (noting original 
effective date).  

However, it is apparent from a review of the rating decision 
now attacked that the rating board took into account the 
findings on the 1958 examination, as well as on the 1961 
examination, in determining that a rating reduction was 
warranted.  Moreover, under neither Diagnostic Code 7308 or 
9105 was a total schedular evaluation then warranted.  It is 
claimed that had the veteran not been reduced, he would have 
met the schedular criteria for a TDIU and would likely have 
been granted a TDIU long before the subsequently established 
effective date.  

This theory, however, is entirely speculative.  There is no 
clear indication in the record that had the 60 percent rating 
been continued, the veteran would have been granted a TDIU 
any earlier than he was.  There is no evidence of a claim for 
TDIU during the period from 1961 to at least September 1976, 
when the veteran underwent VA hospitalization.

The veteran did not submit a formal claim for TDIU during 
this period.  An informal claim for TDIU exists where a 
claimant asserts that his service-connected disability has 
worsened and submits evidence of unemployability.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, 
there was no evidence of a worsening in the veteran's 
disability prior to September 1976, and the record reflects 
that the veteran reported being gainfully employed until 
April 5, 1977.  Thus, there was no formal or informal claim 
that could have served as the basis for an award of TDIU ten 
years or more prior to the veteran's death.

Rather, the record shows that the current effective date was 
established only after it became clear from the veteran's own 
statement that he had stopped working.  The effective date 
granted was the day following his last day of work.  VA 
compensation benefits may not be predicated on a resort to 
speculation.  See 38 C.F.R. §§ 3.102, 4.3 (2000).  Thus, even 
if clear and unmistakable error were conceded in the rating 
reduction, it does not follow that a TDIU would have been 
granted any earlier than it in fact was.  Rather, the 
evidence showed that the veteran had returned to work at some 
point prior to his 1958 examination and that he continued to 
work when examined in 1961.  Although he was unable to do any 
heavy work and felt that his earning capacity had been 
sharply curtailed, he employed some men to work on heavy road 
equipment and limited his own activity to maintenance work on 
the machines.  Thus, he was able to work in a supervisory 
capacity and to perform maintenance activity.  This reduction 
in working capacity was recognized in the 50 percent 
evaluation then assigned under Diagnostic Code 9105.  Indeed, 
the rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2000) 
(emphasis added).  The quoted provision has been a part of 
the rating schedule in essentially the same form since April 
1, 1946.  The adverse occupational impact of the service-
connected disability was thus contemplated in the 50 percent 
rating assigned in March 1961.  As he was nevertheless able 
to work despite his service-connected disability, it cannot 
be said that a TDIU was warranted at the time of the rating 
reduction.  Indeed, the evidence does not show that he was 
unemployable as a result of his service-connected disability 
until many years later.  There is therefore no showing of an 
"outcome-determinative" error-an error that would 
manifestly have changed the outcome of the prior decision-and 
thus no basis for finding the existence of clear and 
unmistakable error in the rating decision of March 31, 1961.  
Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.), cert. 
denied, 528 U.S. 967 (1999).  

The record further shows that the veteran filed a reopened 
claim for an increased rating for his service-connected 
disability in October 1976.  He also claimed entitlement to 
service connection for a heart condition secondary to his 
service-connected disability.  Received in conjunction with 
this claim was a report of hospitalization showing that he 
had been admitted to a private facility in September 1976 
with a history of onset of acute anterior chest pain two 
hours prior to admission.  He said that the chest pain had 
occurred several months earlier and had resolved 
spontaneously.  His history of gastrointestinal disability 
was noted.  Following a workup, he was transferred to a VA 
hospital on September 24, 1976, for further evaluation of his 
chest pain.  The transfer diagnoses included arteriosclerotic 
cardiovascular disease with angina pectoris and status post 
gastric resection with dumping syndrome.  

The record shows that the veteran was admitted to the VA 
hospital on September 24 and was treated for what was 
eventually diagnosed as atypical chest pain.  He was also 
treated for his gastrointestinal problems.  During 
hospitalization, he underwent extensive cardiovascular and 
gastrointestinal workups resulting at discharge on November 
5, 1976, of diagnoses of atypical chest pain and esophagitis, 
dumping syndrome and bile reflux secondary to his gastrectomy 
for peptic ulcer disease in 1954.  At the time of discharge, 
he was felt to be 100 percent disabled due to his illness but 
was fully competent to manage his affairs.  

During the veteran's VA hospitalization, his attending VA 
physicians opined in separate correspondence that the veteran 
was 100 percent disabled as a result of his nervous 
condition, peptic ulcer disease and subsequent surgery with 
complications.  A rating decision dated in December 1976 
reclassified the service-connected disability as subtotal 
gastrectomy with psychophysiological gastrointestinal 
reaction and assigned a temporary total disability rating 
under 38 C.F.R. § 4.29, effective from the date of admission 
on September 19, 1976.  A 60 percent schedular rating was 
assigned under Diagnostic Code 7308, effective from December 
1, 1976.  A determination regarding a possible TDIU was 
deferred pending receipt of an employment statement that was 
sent to the veteran for completion.  That statement was 
received in January 1977, but by then, follow-up treatment 
was felt to have led to a greatly improved gastrointestinal 
status, and entitlement to a TDIU was denied in a rating 
decision dated January 17, 1977.  The procedural aftermath is 
set forth above.  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  A claim for a TDIU is, in 
essence, a claim for an increased rating.  Norris v. West, 12 
Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way 
to obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See, e.g., 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The claim of entitlement to a TDIU in this case was received 
within a year following the veteran's admission to the 
hospital for treatment of atypical chest pain and coexisting 
gastrointestinal conditions.  Although his secondary service 
connection claim does not appear to have been adjudicated, 
perhaps because a diagnosis of heart disease was not 
confirmed by a subsequent VA cardiovascular evaluation, the 
fact remains that a TDIU could not have been awarded any 
earlier than the initial date established for the assignment 
of the temporary total disability rating-September 19, 1976.  

The record is simply devoid of any showing at any material 
time prior to September 19, 1976, that unemployability was 
factually ascertainable and that there was an informal claim 
for a TDIU of record, including any communication from the 
veteran evidencing a belief in entitlement to that benefit.  
38 C.F.R. §§ 3.1(p), 3.157(b); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Although a VA physician opined that 
the veteran was totally disabled as a result of his 
gastrointestinal conditions, this opinion, received in 
November 1976, was based on a hospitalization that began the 
previous September.  The opinion indicated that the veteran 
was now totally disabled as a consequence of these 
conditions.  However, the RO could have given greater weight 
to the veteran's own statement that he remained employed 
until April 5, 1977, and concluded that it was not factually 
ascertainable that he was incapable of gainful employment 
prior to that date.  Even if the rating decisions of January 
1977, July 1977, and November 1977 were the products of clear 
and unmistakable error, an effective date earlier than 
September 19, 1976, for the grant of a TDIU could not have 
been assigned then and cannot be assigned now.  See 38 C.F.R. 
§ 3.400(k).  In the absence of evidence of total disability 
due to service-connected conditions coincident with a claim 
of entitlement to a TDIU on or before July 28, 1974, there is 
no basis as a matter of law for a grant of DIC under the 
provisions of 38 U.S.C.A. § 1318(b)(1).  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 
79 (Fed. Cir. 1995) (table).  


ORDER

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318, including consideration based on hypothetical 
entitlement to a total service-connected disability rating 
for 10 years prior to the death of the veteran, is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

